Citation Nr: 1046461	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-25 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating 
for the service-connected migraine headaches.  

2.  Entitlement to an increased (compensable) disability rating 
for the service-connected shin splints of the left lower 
extremity.  

3.  Entitlement to an increased (compensable) disability rating 
for the service-connected shin splints of the right lower 
extremity.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to February 
1998, September 2001 to July 2002, and from February 2003 to May 
2004.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.  In that decision, the RO 
confirmed and continued previously assigned noncompensable 
ratings for the service-connected migraine headaches and 
bilateral shin splints.  The RO also confirmed and continued a 
previously assigned 10 percent rating for the service-connected 
dysfunctional uterine bleeding.  The RO also denied four 
additional claims on a new and material basis, but the Veteran 
did not include those issues in her Notice of Disagreement (NOD).  
The Veteran's NOD was received at the RO in November 2007.  The 
RO issued a Statement of the Case in July 2008.  The Veteran 
submitted a timely VA Form 9, substantive appeal as to the issues 
of entitlement to compensable disability ratings for the service-
connected headaches and bilateral shin splints.  The Veteran did 
not formally appeal the issue of entitlement to a higher rating 
for the dysfunctional uterine bleeding.  As such, the issue is 
not in appellate status or before the Board at this time.  

In September 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of her testimony is associated with the claims file.

The issues of entitlement to compensable ratings for the service-
connected shin splints of the right lower extremity and the left 
lower extremity are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's migraines occur on average four to five times per 
week and require her to lie down or go to a quiet room and put 
her head down for several hours; the migraines are not completely 
prostrating.


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but no 
more, for the service-connected migraine headaches have been met 
during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO sent a pre-adjudicatory notice letter to the Veteran in 
March 2007.  The initial pre-adjudicatory notification advised 
the Veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection and advised 
the Veteran of what type of evidence was necessary to 
substantiate her claim for an increased rating.  Then, in a 
subsequent notice letter sent to the Veteran in May 2008, she was 
provided with the specific rating criteria pertinent to her 
claims for increase on appeal.  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions where appropriate, and 
afforded the Veteran the opportunity to give testimony before the 
Board.  With regard to the headache claim, all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Increased Ratings

The Veteran seeks a compensable disability rating for the 
service-connected headaches.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's service-connected headaches are rated pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under that code, a 10 
percent rating is warranted for migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  (A noncompensable rating is assigned for less 
frequent attacks.)  A 30 percent rating is warranted for 
migraines with characteristic prostrating attacks occurring on an 
average once a month over the last several months and a 50 
percent rating is warranted for migraines with very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability. 

The rating criteria do not define "prostrating," and neither has 
the Court.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  

The Veteran reported at VA Examinations in March 2007 and July 
2008 that she suffered from approximately 4 headaches per week on 
average.  She described the headaches as starting in the 
occipital area radiating to the frontal area. The headaches are 
throbbing in nature.  

Interestingly, the examiner in March 2007 stated that the 
Veteran's headaches were prostrating in nature, while examiners 
in April 2005 and July 2008 found the headaches to be non-
prostrating attacks.  Regardless of this distinction, the Veteran 
has not reported nor does the evidence show that she is 
incapacitated due to her headaches.  During the March 2007 
examination, the Veteran reported that she was not incapacitated 
due to her headaches.  However, the July 2008 examiner pointed 
out that although the Veteran is able to function during 
headaches, she has difficulty doing so.  

During the March 2007 examination, the Veteran reported that her 
headaches would last all day and resolve upon going to sleep.  
During the July 2008 examination, she reported that the headaches 
lasted for about 6 hours.  During the hearing, she reported that 
they lasted for 4 to 5 hours.  
  
The Veteran did not lose time from work due to the headaches, but 
at her personal hearing in September 2010, she testified that her 
employer has made accommodations for her so that she is able to 
put her head down and rest temporarily during flare ups, which 
occur twice a week on average.  The Veteran also testified that 
she treats her headaches with over the counter medications such 
as Excedrin migraine and Motrin.  She indicated that when she was 
home she might lie down with a headache.  She also submitted a 
headache calendar which showed that she had headaches 4 to 5 
times per week from September 2009.  

Based on the Veteran's testimony, it appears that the Veteran has 
headaches of varying degrees.  Although not all of her headaches 
are prostrating in nature, it appears that at least some of them 
are, as they require her to go to a quiet, dark room and place 
her head down for relief and she sometimes will lie down at home.  
The Veteran testified that she suffers from these types of 
headaches at least twice per week, and also suffers from less 
severe headaches more often, with a total of approximately 4 to 5 
headaches per week.  

Based on the totality of the disability picture, in particular 
the frequency and nature of the Veteran's headache disability, 
the criteria for the assignment of a 30 percent rating, and no 
higher, for the Veteran's service-connected headaches are more 
nearly approximated.  The Veteran has approximately 4 to 5 
headaches per week, and it is reasonable to assume that some 
headaches are prostrating in nature, given that she has testified 
that she becomes incapacitated to a point at which she needs to 
be in a quiet, dark room to lay her head down for a period of 
time.  This approximates the criteria for the assignment of a 30 
percent rating.  

However, the evidence does not show that her headaches are 
completely prostrating.  She is able to work despite the 
headaches although she does take breaks about twice a week for a 
half hour due to the headaches.  Because the Veteran does not 
have completely prostrating attacks, and because her headache 
disability does not cause severe economic inadaptability, the 
criteria for the assignment of the next higher, 50 percent rating 
are not met in this case.  

In reaching the determinations above, the Board has considered 
the Veteran's statements regarding the severity of her headache 
disorder and finds them competent, credibly and probative.  Based 
primarily on her statements and assertions, the Board has 
assigned a 30 percent evaluation.  However, she has not reported 
that she has completely prostrating attacks that result in severe 
economic inadaptability, rather she has reported that she is able 
to work and only takes breaks two times a week for a half hour 
due to the headaches.  Accordingly, her statements are 
insufficient to support the assignment of a 50 percent 
evaluation.  

The criteria for the assignment of this 30 percent rating, but no 
higher, have been met during the entire appeal period, as there 
are no distinct time periods where the Veteran's symptoms warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
headache disorder has rendered impracticable the application of 
the regular schedular standards. The regular schedular standards 
contemplate the symptomatology shown in this case and the 
assignment of a 30 percent evaluation contemplates that there is 
commensurate industrial impairment.  In essence, there is no 
evidence of an exceptional or unusual disability picture in this 
case which renders impracticable the application of the regular 
schedular standards.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  Thun v. Peake, 
22 Vet. App. 111 (2008).


ORDER

An increased disability rating of 30 percent, but not higher, is 
granted for the service-connected migraine headaches, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

The Veteran seeks a compensable rating for the service-connected 
shin splints of the right and left lower extremities.  The 
current record is not adequate to rate the Veteran's shin splints 
because it is incomplete.  

At her personal hearing before the undersigned in September 2010, 
the Veteran testified that she received ongoing private treatment 
for her shin splints from Dr. Stein at Stafford Orthopedics in 
Manahawkin, New Jersey.  The Veteran testified that she wore 
orthotics in her shoes and received physical therapy for the 
pain.  The Veteran further testified that she had been going to 
physical therapy for the shin splints three times per month since 
2005.  The record is void of any private treatment records.  

Furthermore, although there are references to 2007 x-rays that 
are negative for fractures, there are no range of motion 
measurements of the knees or ankles to determine whether a 
compensable rating is warranted based on limitation of motion of 
the leg.  Both range of motion measurements and the private 
treatment records noted above may provide a basis to assign a 
higher rating for the bilateral shin splints.  As such, this 
evidence must be obtained and associated with the claims file 
before the Veteran's service-connected shin splints can be 
adequately rated.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the 
Veteran, obtain and associate with the claims 
file all treatment records dating back to 
2005 from Dr. Stein and/or other treatment 
providers at Stafford Orthopedics in 
Manhawkin, New Jersey.

2.  Schedule the Veteran for a VA examination 
to determine whether there is any limitation 
of motion of the knee, ankle or other 
disability of the knee, ankle, or muscle 
impairment associated with the service-
connected shin splints.  The examiner should 
specifically address whether the Veteran 
experiences lateral instability of the knees 
as a result of her shin splints and, if so, 
the severity thereof (i.e., mild, moderate, 
severe).  Request that the examiner review 
the claims file and note the review in the 
examination report.  Request that the 
examiner evaluate the severity of the 
service-connected shin splints in terms of 
the functional impairment, and in particular 
the Veteran's complaints of pain and 
weakness, and provide an assessment of any 
additional loss of range of motion or other 
impairment due to pain, weakness, fatigue or 
incoordination on repetitive use or on flare-
ups.  

3.  Following completion of the development 
requested, readjudicate the Veteran's claims 
for compensable ratings for the service-
connected shin splints of the left lower 
extremity and shin splints of the right lower 
extremity.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed for 
response before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


